SUMMARY ORDER
Appellant Sandra J. Luckette, pro se, appeals the order of the United States District Court for the Northern District of New York entered on September 11, 2006, affirming the decision of the Administrative Law Judge (“ALJ”) and dismissing her complaint challenging a denial of benefits under the Social Security Act. We presume the parties’ familiarity with the facts, procedural history, and the issues on appeal.
After reviewing the administrative record, we find, as the District Court did, that there was substantial evidence in the record to support the ALJ’s factual findings, and Luckette was properly denied benefits. See 42 U.S.C. § 405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir.2002). The ALJ applied the correct legal standards and the finding that the medical reports demonstrated that Luckette had the capacity to perform her past relevant work as an office clerk is supported by substantial evidence in the administrative record.
Therefore, the judgment of the District Court is AFFIRMED.